Citation Nr: 9916288	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  He was a prisoner of war of the German 
Government from October 1944 to April 1945.  He died in April 
1994; the appellant is his widow.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in May 1994 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 
issued by the Board in May 1998, this case was returned to 
the RO in order to satisfy due process concerns.  Those 
concerns have been addressed, and the case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died in April 1994.  The immediate cause of 
death, and the sole cause of death indicated, was 
glioblastoma multiforme.


3.  Prior to his death, the veteran had established service 
connection for post-traumatic stress disorder, rated as 100 
percent disabling; and scars of the left upper side of the 
nose and the left eyelid, each of which was rated as 
noncompensable.  He had been rated as 100 percent disabled 
since November 3, 1992.

4.  Glioblastoma multiforme is not shown to have been 
manifested during the veteran's service; the initial 
manifestation of this disorder many years subsequent to his 
separation from service is not shown to be related to that 
service, or to his internment as a prisoner of war.

5.  The veteran's service-connected post-traumatic stress 
disorder and scars of the nose and left eyelid are not shown 
to have been etiologically or causally related to his death.

6.  The veteran had been rated as 100 percent disabled for a 
period of approximately one and a half years prior to his 
death.


CONCLUSIONS OF LAW

1.  Glioblastoma multiforme was not incurred in or aggravated 
by service, nor may this disorder be presumed to have been 
incurred during such service, or as a consequence of 
internment as a prisoner of war.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).


3.  The veteran had not been rated as 100 percent disabled 
for a period of at least 10 years immediately preceding his 
death.  38 U.S.C.A. § 1318 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the appellant contends, essentially, that 
the cause of the veteran's death was related to his active 
service, and that service connection for the cause of death 
should be assigned.  She particularly avers that her 
husband's death was causally related to his internment as a 
prisoner of war during World War II.  After a review of the 
record, however, the Board finds that her contentions are not 
supported by the evidence, and that her claim fails.

The record shows that the veteran died in April 1994, at the 
age of 76.  The death certificate shows that the immediate 
cause of death, and the only condition causing death, was 
glioblastoma multiforme.  

A review of the veteran's service medical records does not 
reveal that any brain tumor, or any disability that could be 
deemed to have been a predecessor of a brain tumor, had been 
manifested during his period of active service.   The report 
of his 

separation medical examination, dated in December 1945, shows 
that he was evaluated as normal for all pertinent systems, to 
include neurological systems.  The medical evidence first 
indicates the presence of a brain tumor, or glioblastoma 
multiforme, in December 1993, or approximately 48 years 
subsequent to his separation from service.  In this regard, 
the Board recognizes that the veteran had been diagnosed with 
Parkinson's disease, and that symptoms of that disorder may 
have initially precluded identification of his fatal brain 
tumor; nonetheless, it must be emphasized that the evidence 
does not demonstrate that glioblastoma multiforme had been 
manifested either during service, or to a compensable degree 
within one year following separation from service.  The 
evidence likewise does not demonstrate that the post-service 
presence of this disability was attributed to service or was 
otherwise related thereto; see 38 C.F.R. § 3.303(d) (1998).  
Moreover, the evidence does not show that this disability was 
in any manner related to his internment as a prisoner of war 
during World War II; while the appellant has alleged that 
there was a relationship between his fatal brain tumor and 
his internment, it must be pointed out that, in the absence 
of either medical evidence in support of this contention or 
evidence demonstrating that she has the medical expertise or 
training requisite for the rendering of medical opinions, her 
allegations are, unfortunately, not enough to prove her 
contentions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In addition, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, either individually or collectively, caused, or 
contributed substantially or materially to cause, his death.  
The medical records compiled pursuant to treatment accorded 
him for his brain tumor, dated in December 1993 and 
thereafter, are devoid of findings or diagnoses whereby the 
presence of glioblastoma multiforme was attributed to his 
post-traumatic stress disorder or to his facial scars.


Finally, the Board notes that, at the time of his death, the 
veteran had been rated as 100 percent disabled as a result of 
his service-connected disabilities.  Under the provisions of 
38 U.S.C.A. § 1318(b)(1) (West 1991), dependency and 
indemnity compensation benefits are awarded to the survivor 
of a veteran who had been continuously rated totally disabled 
for a period of ten years or more immediately preceding 
death.  In the instant case, however, the veteran had been 
rated totally disabled only since November 3, 1992.  Since he 
died on April 9, 1994, the Board must find that benefits that 
can be awarded under the statutory provisions cited above are 
not available.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

